Citation Nr: 1604773	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-41 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for right patellofemoral pain syndrome, status post arthroscopic debridement, with associated residual scars.  

2.  Entitlement to an initial rating in excess of 10 percent disabling for left patellofemoral pain syndrome, status post arthroscopic debridement, with associated residual scars.

3.  Entitlement to an initial compensable disability rating for residuals of a fracture of the left index finger

4.  Entitlement to an initial compensable disability rating for residuals of a cystectomy of the thyroglossal duct.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1973 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Following the July 2008 rating decision, the Veteran initiated and perfected an appeal as to the issues of service connection for a low back disability, a right wrist and hand disability, and bilateral hip disabilities.  In an April 2015 rating decision, the RO fully granted service connection for these disabilities.  As such, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to increased disability ratings.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).
 
VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  During the October 2015 Board hearing, the Veteran indicated that he was currently seeking treatment for the disabilities on appeal at the Portsmouth Naval Hospital.  The claims file, however, only contains treatment records from the Portsmouth Naval Hospital through October 2013.  The acquisition of updated treatment records would be relevant to the Veteran's claims on appeal, and as such, VA is obliged to obtain them.  See 38 C.F.R. § 3.159(c); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition to the obtaining the Veteran's treatment records, specific development is also needed for the Veteran's claims on appeal as discussed below.  


Bilateral Patellofemoral Pain Syndrome

The Veteran was afforded a VA examination in March 2015 in connection with his claims of increased disability ratings for his bilateral knee disabilities.  During the October 2015 Board hearing, the Veteran contends that the VA examinations report does not accurately reflect the current nature and severity of these disabilities.  

Specifically, the Veteran contends that he experiences symptoms of swelling, locking, catching, and episodes of giving way that result in a reduced functional capacity and require the frequent use of cane.  None of these symptoms are reflected in the March 2015 VA examination report.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of service-connected bilateral knee disabilities.

In addition, during the October 2015 Board hearing, the Veteran testified that he underwent knee surgeries involving removal of a meniscus in both knees.  See Hearing Transcript pp. 10, 23.  However, the March 2015 VA examiner specifically denied that the Veteran underwent a partial or full meniscectomy in either knee.  Instead, the VA examiner noted that the Veteran underwent bilateral arthroscopic debridement in 1991, 1992, and 1995.  Regarding the right knee, a June 1995 service treatment records indicates that the Veteran reported episodes of locking, giving way, and swelling; the service physician suspected a possible right medial meniscal tear.  However, a January 1996 diagnostic arthroscopy report indicates that the "medial meniscus was thoroughly probed and found to be normal."  In short, there is no evidence currently of record that reflects that the Veteran has undergone a partial or full meniscectomy in either knee.  Therefore, upon remand, the AOJ should attempt to obtain any such outstanding medical records in the Veteran's possession that reflects he underwent a partial or full meniscectomy, and the VA examiner should seek clarification from the Veteran regarding his past surgical history.  


Residuals of a Left Index Finger Fracture

The Veteran was afforded a VA examination in February 2013 in connection with his claim of an increased disability rating for his left finger disability.  In addition, the Veteran was afforded a VA examination in March 2015 in connection with a claim of service connection for a right wrist and hand disability.  Although the March 2015 VA examination included range-of-motion measurements and a functional assessment the Veteran's left hand, it did not mention a left finger disability.  During the October 2015 Board hearing, the Veteran contends that these VA examinations reports do not accurately reflect the current nature and severity of his current left finger disability.  

Specifically, the Veteran contends that he experiences symptoms of pain and swelling that result in an inability to fully flex his left index finger and decreased functional capacity.  These symptoms are not reflected in either VA examination report.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of service-connected left finger disability.

Residuals of a Cystectomy of the Thyroglossal Duct

The Veteran's current disability is rated by analogy under Diagnostic Code 7915, which contemplates benign neoplasms of the endocrine system.  Diagnostic Code 7915 directs that the disability should be rated based on the residual endocrine dysfunction.  Accordingly, the Veteran's two VA examinations during the appeal have focused on the Veteran's residual endocrine function.  However, as the thyroglossal duct cyst has been removed, the Veteran no longer has a benign neoplasm affecting the thyroid gland.  Moreover, the Veteran contends that the residual symptoms that he experiences are not the result of the cyst, but instead are the result of the surgical procedure itself.  Specifically, the Veteran contends that he experiences residual symptoms of difficulty breathing, swallowing, and speaking.  Accordingly, the Veteran contends that his residual disability is not an endocrine disability, but instead a throat disability.  As the Veteran has not been afforded the appropriate VA examination to adequately assess his reported residual symptoms, the Board finds that a new VA examination should be afforded to properly consider the residual disability.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain treatment records of the Veteran from the Portsmouth Naval Hospital dated after October 2013 and associate them with the record.  

2. Contact the Veteran and request the appropriate releases to obtain any pertinent private medical records identified specifically relating to the Veteran's knee surgeries.  

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.  

3. After the available records have been obtained and associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of service-connected bilateral knee disabilities.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify the current nature and severity of the Veteran's bilateral knee disabilities, to include specific findings of limitation of motion and instability.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of either knee due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In addition, the VA examiner should specifically comment on whether the Veteran's bilateral knee disabilities, either currently or at any time during the appeal period, involved meniscal pathology.  

4. Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of service-connected left index finger residual disability.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify the current nature and severity of the Veteran's left index finger residual disability, to include specific findings of limitation of motion.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left index finger due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.

5. Schedule the Veteran for a VA throat examination to determine the current nature and severity of service-connected residual disability following removal of a cyst from the thyroglossal duct.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic studies, should be accomplished and all clinical findings should be reported in detail.  

6. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




